 Case 1:20-cv-14424-RMB-MJS Document 40 Filed 05/24/21 Page 1 of 1 PageID: 223
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 THE TORONTO-DOMINION BANK,                          Civil Action No. 1:20-cv-14424-RMB-MJS
                   Plaintiff,

         v.                                                        ORDER
 PLAID INC.,

                   Defendant.




         IT IS SO ORDERED. The case is hereby dismissed with prejudice with each side
         bearing their own fees and costs.


DATED:                           , 2021

                                                  ___________________________________
                                                  HONORABLE RENEE MARIE BUMB
                                                  UNITED STATES DISTRICT JUDGE




                                              1
